DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 02 July 2021 has been fully considered by the examiner. A signed copy is attached.
Claims 1-19 are pending. 
Claims 1-5, 7-11, and 13-18 are rejected, grounds follow.
Claim 6, 12, and 19 are objected to for containing allowable subject matter in dependent form.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “comparing the second biometric information to the first biometric information… to determine if the received second biometric information matches the stored first biometric information”; which is a mental process practicably performable in the human mind representing observation, evaluation, and/or judgment. 

This judicial exception is not integrated into a practical application because while the claim recites the additional elements of a communication interface, a first gate device, “first biometric information acquired … from a person at an entrance”, “second biometric information acquired… from a person at an exit”; a second gate device; a storage unit; “a processor configured to: cause the received first biometric information to be stored in the storage unit”; “transmitting an open instruction to the first gate device via the communication interface once the first biometric information has been stored”; “transmit an opening instruction to the second gate device when the received second biometric information matches the stored biometric information” ; these elements are not sufficient to indicate integration into a practical application for the following reasons:

the recitation of “the first gate device”, “second gate device” and transmitting open instructions in response to collecting and authorizing biometric data are recited at a high level of generality such that the recitation is no more than a drafting effort to generally link the abstract idea to a field of use or technological environment which is not sufficient to integrate a judicial exception into a practical application. (see MPEP 2106.05(h)).

the recitation of the storage unit, processor, and storing and retrieving data from the storage unit are generic computer components executing general purpose software functions such as reading and storing data, performing mathematical operations, etc., such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).

the recitation of “first biometric information acquired … from a person at an entrance”, and “second biometric information acquired… from a person at an exit” are insignificant extra-solution activity such as necessary data gathering (see MPEP 2106.05(g)) to carry out the abstract idea.

When viewed as a whole, the claim appears to recite general purpose computer(s) performing an observation, evaluation, judgment, and/or opinion, practically performable in the human mind, recited at a high level of generality such as to amount to no more than general instructions to apply the abstract idea by application of a general-purpose computer, which is not evidence of integration into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a communication interface, a storage unit; and the processor configured to store and transmit; amount to no more than mere instructions to apply the exception using generic computer components; executing general purpose software functions such as reading and storing data. Reciting activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”). The recitation of the first gate device, second gate device, and open and close instructions related to the processing of biometric data, are no more than a drafting effort to generally link the practice of the abstract idea to a field of use by reciting routine and conventional components for necessary data gathering. (see MPEP 2106.05(b)(III), and applicant’s specification c. pages 1-2 describing biometrically instrumented entry and exit gates as known). 

considered as a whole, the claim recites a mental process practicably accomplished in the human mind, but for reciting performance of the abstract idea using general purpose computer components; and fails to recite any limitations which are significantly more than the abstract idea. Accordingly, the claim is ineligible.

The other independent claims, 7 and 13, recite substantively the same abstract idea identified in the treatment of claim 1 above; and are ineligible for the same reasons as those indicated in the analysis of claim 1 above. 

Regarding dependent claims 2, 8, and 14, these claims recite additional limitations which are not evidence of integration into a practical application nor significantly more than the abstract idea because they are merely refinements of the type of data to be compared and represent necessary data gathering as discussed above.

Regarding dependent claims 3-5, 9-11, and 15-18, the claims recite additional limitations regarding the storage and/or deletion of the gathered data by the processor and storage device, and are not evidence of integration into a practical application nor significantly more than the abstract idea because they are no more than mere instructions to apply the exception using generic computer components; executing general purpose software functions such as reading and storing data. Reciting activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”).

Examiner notes for clarity of the record that claims 6, 12, and 19 are not rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US Pg-Pub 2019/0019191 in view of Cumbers US Pg-Pub 2002/0132663.

Regarding Claim 13, Jung teaches:
A gate control method to be executed by a gate control device, (see fig. 2, and [0048] “Gate Control Apparatus GC”) the gate control method comprising: receiving first biometric information ([0048] “biometric information”) acquired by a first gate device at an entrance; ([0048] “authentication devices C1 and C2 that obtain biometric information from the user”)
receiving second biometric information acquired by a second gate device at an exit; ([0048] “authentication devices C1 and C2 that obtain biometric information from the user”)
and opening the exit if the received second biometric information matches the retained first biometric information. ([0053] “The user provides his or her biometric information to the second authentication device C2 so that the second authentication device C2 may extract the personal information of the user. When the personal information is authenticated and thus the second gate G2 is opened, the user exits the unmanned store S.”)
Jung differs from the claimed invention in that:
Jung does not clearly articulate: retaining the received first biometric information; 
Jung does not clearly articulate opening the entrance on the condition that the first biometric information has been retained; 
However, Cumbers teaches a biometric access for a store where the customer’s biometric data is collected when they first enter the store ([0023] “The biometric identification system can be located in the vicinity of… entry door”) including retaining first biometric information ([0024] “If no matching biometric data are found in the computer library files, the computer opens a new file in its Doe library, identifying the file with an identification code or number, 110. Any desired information with respect to this customer contact is then stored in the new Doe file for future access.”).

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of Jung with the teaching of Cumbers to collect initial biometric data at the point of commercial transaction with the customer,  thereby collecting and retain customer data upon first entry, instead of in advance.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to identify customers without the customer having to take any actions themselves as suggested by cumbers ([0006] “Together, these technological advances permit business establishments to track customers, or identify repeat visits from undesirable persons, without the identified persons having to take any action whatsoever to be tracked.”)

Regarding Claim 14, the combination of Jung and Cumbers teaches all of the limitations of claim 13,
Jung further teaches:
wherein the first biometric information and the second biometric information include at least one of facial recognition data and fingerprint data. ([0126] “The personal information may be biometric information … [f]or example, the personal information may be … face recognition information of the user, or a fingerprint of the user.”)

Regarding Claim 15, the combination of Jung and Cumbers teaches all of the limitations of parent claim 13,
Cumbers further teaches:
deleting the first biometric information after second biometric information matching the first biometric information is received. ([0030] “In order to avoid maintenance of an excessive number of files for infrequent customers, all of the files are periodically checked, 128, for recent activity. If the activity does not exceed a certain amount predesignated by management, the files may be simply deleted, 130.”)

Regarding Claim 16, the combination of Jung and Cumbers teaches all of the limitations of parent claim 15, 
Cumbers further teaches:
wherein the first biometric information is deleted after a predetermined length of time. (see Cumbers Claim 9, “wherein the processor periodically scans all library files, and deletes files wherein no match has been found within a predetermined minimum time period.”)

Regarding Claim 18, the combination of Cumbers and Jung teaches all of the limitations of parent claim 13,
Cumbers further teaches:
retaining entrance entry date and time in addition to the first biometric information. ([0024] “The information may include any information considered useful by management of the commercial establishment, such as the date, time of transaction”)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While Jung et al., US Pg-Pub 2019/0019191 teaches an unmanned store system including an entry and exit gate instrumented with biometric scanners which authenticates a customer’s entry and exit based on biometric data stored in advance; Ghosh et al., US Pg-Pub 2015/0120547 teaches using biometric matching of customers on entry and exit to maintain a list of patrons within a retail space; and High et al., US Pg-Pub 2018/0047007 teaches matching biometric data at an exit of a retail space to identify unauthenticated customers in a membership based storefront; and  Cumbers, US Pg-Pub 2002/0132663 teaches a biometric tracking system for a retail store which enrolls users upon first entrance into the business; and Milgramm et al., US Pg-Pub 2004/0078260 teaches using facial recognition to identify customers entering and leaving internal departments in a large store; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 6)
the processor is further configured to transmit a notification via the communication interface to a manager terminal device when the received second biometric information fails to match the stored biometric information.
(excerpted)
…in combination with the remaining features and limitations of the independent claim and all intervening claims.

Claims 6, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2020-060889 commonly assigned at the time the application was filed. (machine translation courtesy USPTO-FIT database and Clarivate Analytics).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119    

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119